Citation Nr: 1232606	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-04 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for B-cell lymphoma, for accrued benefits for purposes. 



REPRESENTATION

Appellant represented by:	Ms. Katrina J. Eagle, Attorney at Law 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1969 to June 1973.  The appellant is the Veteran's surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO.   

The Board notes that the appellant requested a videoconference hearing at the RO before a Veterans Law Judge (VLJ), and a hearing was scheduled on July 12, 2012.  However, prior to the date of that hearing, the appellant indicated her desire to withdraw her Board hearing request. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.  This duty to assist includes the requirement that VA make reasonable efforts to acquire all relevant records pertaining to the claimants active military, naval, or air service that are held or maintained by a government entity.

The Veteran died in August 2007.  His certified death certificate lists the immediate cause of death as B-cell lymphoma. The appellant asserts that the Veteran's B-cell lymphoma was related to service, specifically, in-service herbicide exposure.

If a veteran was exposed to an herbicide agent during active military service, certain diseases including non-Hodgkin's lymphoma (includes B-cell lymphoma) will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including the herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

In this case, the Veteran's service personnel records reflect that he served in Thailand at U-Tapao Royal Thai Naval Airfield (RTNA) as a munitions maintenance specialist from August 1970 to September 1971 and from October 1972 to April 1973, most likely at Korat Royal Thai Air Force Base (RTAFB).  

The Veteran's service treatment records show that he received medical treatment at the medical facility at Korat RTAFB in March 1973.  His awards include the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  There is no indication in the service records that the Veteran served in the Republic of Vietnam and responses from National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) showed that no herbicide exposure could be verified. 

In July 2007, just prior to the Veteran's death, the RO sent a letter to the Veteran asking for additional information, specifically the approximate dates (within a 60 day timeframe), location, and nature of alleged exposure to herbicides.  Unfortunately, the Veteran was unable to respond prior to his demise.  

Since then, the appellant has provided statements contending that the Veteran was exposed to Agent Orange when he likely travelled through Vietnam while enroute to where his unit was stationed in Thailand.  No service records verify that the Veteran had such service.  

In the alternative, the appellant contends that the Veteran came into contact with Agent Orange while he worked near the perimeter as munitions maintenance specialist when he service at U-Tapao RTNA and Korat RTAFB. 

In support of her assertion that the Veteran's MOS placed him within close proximity to the U-Tapao RTNA, she has submitted an aerial photograph of the U-Tapao RTNA in which tag "2" correspondences to the location of "MMS Area."  

Although it remains unclear to the Board from the aerial photograph, the appellant asserts that the "MMS Area" bordered the perimeter of U-Tapao RTNA. The appellant contends that "MMS Area" stands for "Maneuver and Mobility Support" and that the Veteran's duties as a munitions maintenance specialist would have included work in the MMS area, and thereby exposing him to herbicides.  

VA Compensation and Pension (C&P) has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Evidence of this can be found in a declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Therefore, when herbicide related claims from Veterans with Thailand service are received, RO personnel should now evaluate the treatment and personnel records to determine whether the Veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.  

Specifically, the report observes that some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides.  

Therefore, C&P Service has determined that special consideration of herbicide exposure cases should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of personnel in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases, including U-Tapao RTNA and Korat RTAFB.  VA guidance states that if an Air Force veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.qq.  

If the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides, a memorandum for the record from M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(qq) should be placed in the claims file and a request for information sent to the U.S. Army and Joint Services Records Research Center (JSRRC). See Id. 

The record does contain an April 2012 memorandum from the RO JSRRC coordinator that the evidence does not show that the Veteran was exposed to Agent Orange in Thailand as defined in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.qq.  It was noted that the service personnel records do not contain affirming evidence showing that the Veteran served as a military policeman or near the air base perimeter while stationed in Thailand.  

Additionally, the Veteran's MOS and described duties in performance evaluations do not establish the Veteran's location along the perimeter of the base.  VA has not received a statement from the Veteran regarding how he claims he was exposed to herbicides. 

To date, no request was submitted to JSRRC for any information that the organization can provide to corroborate the Veteran's alleged exposure to herbicides including Agent Orange in Thailand.  

Evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1).  

In this regard, the Board finds that the appellant has provided sufficient information about the Veteran's claimed exposure to herbicides while he was stationed at U-Tapao RTNA in order to formulate such a request.   

To that extent, the appellant has provided the aerial photograph that indicates that the "MMS Area" bordered the perimeter of the U-Tapao RTNA. She asserts that while Veteran was performing his duties as a munitions maintenance specialist, he worked in the MMS area at U-Tapao RTNA, and thereby exposing him to herbicides.  

On remand, the RO should submit of a request to JSRRC for verification of the appellant's assertions regarding the Veteran's exposure to herbicides while serving in Thailand at U-Tapao RTNA as a munitions maintenance specialist.  In particular, the RO should seek to verify that "MMS" stands for "Maneuver and Mobility Support" and it was located near the perimeter of U-Tapao RTNA. Also, the RO should attempt to verify that the Veteran's MOS and his described duties would have included work in the MMS area at U-Tapao RTNA.  

Also, the appellant should be invited to submit evidence, including statements from anyone familiar with the Veteran's travels from Thailand into Vietnam, to confirm service in Vietnam on day trips as alleged, or otherwise.

In addition, it does not appear that a complete copy of the Veteran's service personnel records has not been associated with the claims file in order to allow for direct review by VA adjudicators.  Current the record only contains a few copies of service personnel records from the Veteran's four years of Air Force service.  

The Board notes that service personnel records often contain information on a veteran's duty stations, duty assignments, and travel while in the service.  The record does not reveal that a request for such records was ever made.  Under the circumstances of this case, a remand is thus necessary to obtain the Veteran's service personnel records.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to contact the appropriate authorities and attempt to secure the Veteran's complete service personnel records. If no additional records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

2.   An appropriate request also should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for information it can provide to corroborate the Veteran's claimed exposure to Agent Orange exposure while the Veteran was station at U-Tapao, in Thailand from August 1970 to August 1971.  

In particular, the JSRRC should attempt to verify that whether the Veteran's military occupational specialty as a munitions maintenance specialist would have placed him near the perimeter of the base.  

If possible, along with the request, the RO should provide the aerial photograph of U-Tapao RTNA contained in the record and ask JSRRC to verify that "MMS" stands for "Maneuver and Mobility Support" and that it was located near the perimeter of U-Tapao RTNA. 

3.  Thereafter, the RO should produce a formal memorandum for the file documenting efforts to obtain information regarding Agent Orange exposure. 

4 .  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the case should be reviewed on the basis of the additional evidence. If any benefit sought on appeal remains denied, the Veteran and her attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



